


Exhibit 10.28

 

TRAVELERS
RESTRICTED STOCK UNIT AWARD NOTIFICATION AND AGREEMENT

 

(This award must be accepted within 90 days after the Grant Date shown below or
it will be forfeited. Refer below to Section 15.)

 

Participant:

 

Grant Date:

 

 

Number of Award Shares:

 

Vesting Date:

 

3 years from Grant Date

 

1. Grant of Restricted Stock Units. This restricted stock unit award (“Award”)
is granted pursuant to The Travelers Companies, Inc. Amended and Restated 2004
Stock Incentive Plan (the “Plan”), by The Travelers Companies, Inc. (the
“Company”) to you as an employee of the Company or an affiliate of the Company
(together, the “Travelers Group”). The Company hereby grants to the Participant
as of the Grant Date an award (“Award”) consisting of a right to receive the
number of shares set forth above (“Award Shares”) of the Company’s common stock,
no par value (“Common Stock”), upon the Vesting Date, pursuant to the Plan, as
it may be amended from time to time, and subject to the terms, conditions, and
restrictions set forth herein, including, without limitation, the conditions set
forth in Section 5.

 

2. Terms and Conditions. The terms, conditions, and restrictions applicable to
the Award are specified in the Plan, this grant notification and agreement,
including Exhibit A (the “Award Agreement”), and the prospectus dated
January 29, 2010 (titled “Travelers Equity Awards”) and any applicable
prospectus supplement (together, the “Prospectus”). The terms, conditions and
restrictions in the Plan and the Prospectus include, but are not limited to,
provisions relating to amendment, vesting, cancellation, and settlement, all of
which are hereby incorporated by reference into this Award Agreement to the
extent not otherwise set forth herein.

 

By accepting the Award, the Participant acknowledges receipt of the Prospectus
and that he or she has read and understands the Prospectus.

 

The Participant understands that the Award and all other incentive awards are
entirely discretionary and that no right to receive an award exists absent a
prior written agreement with the Company to the contrary. The Participant also
understands that the value that may be realized, if any, from the Award is
contingent, and depends on the future market price of the Common Stock, among
other factors. The Participant further confirms his or her understanding that
the Award is intended to promote employee retention and stock ownership and to
align employees’ interests with those of shareholders, is subject to vesting
conditions and will be cancelled if the vesting conditions are not satisfied.
Thus, the Participant understands that (a) any monetary value assigned to the
Award in any communication regarding the Award is contingent, hypothetical, or
for illustrative purposes only, and does not express or imply any promise or
intent by the Company to deliver, directly or indirectly, any certain or
determinable cash value to the Participant; (b) receipt of the Award or any
incentive award in the past is neither an indication nor a guarantee that an
incentive award of any type or amount will be made in the future, and that
absent a written agreement to the contrary, the Company is free to change its
practices and policies regarding incentive awards at any time; and (c) vesting
may be subject to confirmation and final determination by the Company’s Board of
Directors or its Compensation Committee (the “Committee”) that the vesting
conditions have been satisfied. The Participant shall have no rights as a
stockholder of the Company with respect to any shares covered by the Award
unless and until the Award is vested and settled in shares of Common Stock.

 

3. Vesting. The Award shall vest in full on the Vesting Date set forth above
provided the Participant remains continuously employed within the Travelers
Group. If the participant has a termination of, or break in, employment prior to
the Vesting Date, the Participant’s rights are determined under the Award
Rules of Exhibit A.

 

4. Settlement of Award. The Company shall deliver to the Participant a number of
shares of Common Stock equal to the number of vested Award Shares on the Vesting
Date or as soon as administratively practicable thereafter. The number of shares
of Common Stock delivered to the Participant shall be reduced by a number of
shares of Common Stock having a Fair Market Value on the date of delivery equal
to the tax withholding obligation, unless the Plan administrator is notified in
advance of the Award settlement and the Participant elects another method for
tax withholding.

 

5. Grant Conditioned on Principles of Employment Agreement.

 

(a)  Notwithstanding any contrary provision in this grant notification and
agreement, the grant of the Award shall not be effective and shall be null and
void unless the Participant has agreed, in the manner prescribed by the Company
and no later than the date immediately preceding the Grant Date, to be bound by
the Company’s Principles of Employment Agreement in effect on the date
immediately preceding the Grant Date (the “POE Agreement”), as published on the
Company’s intranet site or previously distributed in hard copy to Participant.

 

1

--------------------------------------------------------------------------------


 

(b)  By accepting the Award, the Participant agrees that the POE Agreement shall
supersede and replace the form of Principles of Employment Agreement contained
or referenced in any prior equity award made by the Company to the Participant,
and, accordingly, such prior equity award shall become subject to the terms and
conditions of the POE Agreement.

 

(c) In the case of a Participant who has received this grant upon or in
connection with the commencement of his or her employment with the Travelers
Group, 5(a) and 5(b) shall not apply. While the grant to such Participant is not
conditioned on prior execution of the POE Agreement, the Participant shall
forfeit the grant and it shall be cancelled and of no further force and effect
if the Participant fails to sign and deliver the POE Agreement to the Company by
the deadline set forth in his or her offer letter or employment agreement, or in
the absence of such deadline, by the close of the fifth (5th) business day of
his or her employment with the Travelers Group.

 

6. Acceptance of Exhibit A - Award Rules. The Participant agrees to be bound by
the terms of the Award Rules set forth in Exhibit A (“Award Rules”).

 

7. Acceptance of Non-Solicitation Conditions. The Participant agrees to be bound
by the following conditions (the “Non-Solicitation Conditions”):

 

(a) The Company and the Participant understand, intend and agree that the
Non-Solicitation Conditions of this Section 7 are intended to protect the
Travelers Group against the Participant raiding its employees and/or its
business during the twelve (12) month period (the “Restricted Period”) following
the date of the conclusion of the Participant’s employment with the Travelers
Group (whether voluntary or involuntary) as reflected on the books and records
of the Travelers Group (the “Termination Date”), while recognizing that after
the Termination Date, the Participant is still permitted to freely compete with
the Travelers Group, except to the extent “Confidential Information” (which
means any technical or business information developed by, for, or at the expense
of the Travelers Group, or assigned or entrusted to the Travelers Group, unless
such information is generally known outside of the Travelers Group) is used in
such solicitation and subject to certain restrictions set forth below. Further,
nothing in this Section 7 is intended to grant or limit any rights or claims as
to any future employer of the Participant.

 

(b) During the Restricted Period, the Participant will not seek to recruit or
solicit, or assist, participate in or promote the recruiting or solicitation of,
interfere with, attempt to influence or otherwise affect the employment of any
person who was or is employed by the Travelers Group at any time during the last
three months of the Participant’s employment or during the Restricted Period.
Further, the Participant shall not, on behalf of himself or herself or any other
person, hire, employ or engage any such person. The Participant shall not
directly engage in the aforesaid conduct through a third party for the purpose
of colluding to avoid the restrictions in this Section 7. However, the
Non-Solicitation Conditions do not preclude the Participant from directing a
third party (including but not limited to employees of his/her subsequent
employer or a search firm) to broadly solicit, recruit, and hire individuals,
some of whom may be employees of the Travelers Group, provided that the
Participant does not specifically direct such third party specifically to target
employees of the Travelers Group generally or specific individual employees of
the Travelers Group.

 

(c) If, after the Termination Date, the Participant accepts a position as an
employee, consultant or contractor with a direct competitor of the Company,
then, during the Restricted Period, the Participant will not use Confidential
Information to seek to recruit or solicit, or assist, participate in or promote
the recruiting or solicitation of, interference with, attempt to influence or
otherwise affect any person or entity who is a client, customer, policyholder,
or agent of the Travelers Group, to discontinue business with the Travelers
Group, and/or move that business elsewhere. The Participant also agrees not to
be directly and personally involved in the negotiation, competition for,
solicitation or execution of any individual book roll over(s) or other book of
business transfer arrangements involving the transfer of business away from
Travelers Group, at any time after the Termination Date, even if Confidential
Information is not involved. The Participant may, at any time after the
Termination Date, direct a third party (including but not limited to employees
of his/her subsequent employer) to negotiate, compete for, solicit and execute
such book roll over(s) or other book of business transfer arrangements, provided
that (i) Confidential Information is not involved, (ii) the Participant is not
personally and directly involved in such activities, and (iii) the Participant
does not direct such third party specifically to target agents of Travelers
Group.

 

(d) Subject to the non-competition obligations in the Award Rules that apply to
Participants meeting the “Retirement Rule,” at any time after the Termination
Date, the Participant may otherwise freely compete with the Travelers Group,
including but not limited to competing on an account by account or deal by deal
basis, to the extent that he or she does not violate the provisions of
subsection (c) above.

 

8. Forfeiture of Restricted Stock Unit Award.

 

(a) The Participant acknowledges and agrees as follows:

 

(i) The Participant acknowledges that the receipt of the Award constitutes good,
valuable and independent consideration for the Participant’s acceptance of and
compliance with the provisions of the Award Agreement, including the forfeiture
and recapture provision below, and the Non-Solicitation Conditions.

 

2

--------------------------------------------------------------------------------


 

(ii) The Participant acknowledges that his or her rights with respect to the
Award are conditioned on his or her timely acceptance of the POE Agreement and
his or her compliance with the POE Agreement at all times thereafter.

 

(b) The Participant agrees that, during the term of his or her employment with
the Travelers Group and during the Restricted Period, if the Participant
breaches the Non-Solicitation Conditions and/or the POE Agreement, in addition
to all rights and remedies available to the Company at law and in equity
(including without limitation those set forth in the Award Rules for involuntary
termination), the Participant will immediately forfeit any award issued pursuant
to this Award Agreement that has not yet been paid, exercised or vested. The
Company may also recapture from the Participant any and all compensatory value
that the Participant received for the last twelve (12) months of his or her
employment and through the end of the Restricted Period from any such award
(including without limitation the amount of any cash payment made to the
Participant upon exercise or settlement of the award, and/or the amount included
as compensation in the taxable income of the Participant upon vesting or
exercise of the award). The Participant will promptly pay the full amount due
upon demand by the Company, in the form of cash or shares of Common Stock at
current fair market value.

 

(c) The forfeiture and recapture remedies under paragraph (b) shall not limit or
modify the Company’s rights and remedies with respect to any breaches of the
Award Agreement at any time after the end of the Restricted Period.

 

(d) The Award Rules provide a right to payment, subject to certain conditions,
following the Participant’s Termination Date if the Participant meets the
Retirement Rule which, among other conditions, may require that the Participant
not engage in any activities that compete with the business operations of the
Travelers Group through the Vesting Date (such non-compete condition may extend
beyond the Restricted Period). The remedies for a violation of such non-compete
conditions are specified in the Award Rules and are in addition to any remedies
of the Travelers Group under this Section 8.

 

(e) Except to the extent prohibited by law, an outstanding Award may be
forfeited, and the compensatory value received under the Award may be subject to
recoupment by the Company, in accordance with the policies of the Company in
effect from time to time with respect to forfeiture and recoupment of bonus
payments, retention awards, cash or stock-based incentive compensation or
awards, or similar forms of compensation, and the terms of any such policy,
while it is in effect, are incorporated herein by reference.

 

9. Consent to Electronic Delivery. In lieu of receiving documents in paper
format, the Participant agrees, to the fullest extent permitted by law, to
accept electronic delivery of any documents that the Company may be required to
deliver (including, but not limited to, prospectuses, prospectus supplements,
grant or award notifications and agreements, account statements, annual and
quarterly reports, and all other agreements, forms and communications) in
connection with this and any other prior or future incentive award or program
made or offered by the Company or its predecessors or successors. Electronic
delivery of a document to the Participant may be via a Company e-mail system or
by reference to a location on a Company intranet site to which the Participant
has access.

 

10. Administration. In administering the Plan, or to comply with applicable
legal, regulatory, tax, or accounting requirements, it may be necessary for a
member of the Travelers Group to transfer certain Participant data to another
member of the Travelers Group, or to its outside service providers or
governmental agencies. By accepting the Award, the Participant consents, to the
fullest extent permitted by law, to the use and transfer, electronically or
otherwise, of his or her personal data to such entities for such purposes.

 

11. Entire Agreement/Amendment/Survival/Assignment. The terms, conditions and
restrictions set forth in the Plan, this Award Agreement and the Prospectus,
constitute the entire understanding between the parties hereto regarding the
Award and supersede all previous written, oral, or implied understandings
between the parties hereto about the subject matter hereof. This Award Agreement
may be amended by a subsequent writing (including e-mail or electronic form)
agreed to between the Company and the Participant. Section headings herein are
for convenience only and have no effect on the interpretation of this Award
Agreement. The provisions of the Award Agreement that are intended to survive
the Termination Date of a Participant shall survive such date. The Company may
assign this Award Agreement and its rights and obligations hereunder to any
current or future member of the Travelers Group.

 

12. No Right to Employment. The Participant agrees that nothing in this Award
Agreement constitutes a contract of employment with the Company for a definite
period of time. The employment relationship is “at will,” which affords the
Participant or the Travelers Group the right to terminate the relationship at
any time for any reason or no reason not otherwise prohibited by applicable law.
The Travelers Group retains the right to decrease the Participant’s compensation
and/or benefits, transfer or demote the Participant or otherwise change the
terms or conditions of the Participant’s employment with the Travelers Group.

 

13. Transfer Restrictions. The Participant may not sell, assign, transfer,
pledge, encumber or otherwise alienate, hypothecate or dispose of the Award or
his or her right hereunder to receive any Award Shares, except as otherwise
provided in the Prospectus.

 

3

--------------------------------------------------------------------------------


 

14. Conflict. In the event of a conflict between the Plan, the Award Agreement
and/or the Prospectus, the documents shall control in that order (that is, the
Plan, the Award Agreement and the Prospectus).

 

15.  Acceptance and Agreement by the Participant; Forfeiture upon Failure to
Accept.  By accepting this Award the Participant agrees to be bound by the
terms, conditions, and restrictions set forth in the Award Agreement. The
Participant’s rights under the Award will lapse 90 days from the Grant Date, and
the Award will be forfeited on such date if the Participant does not accept the
Award by such date. In the case of a grant issued upon or in connection with
commencement of employment with the Travelers Group, forfeiture may occur as of
the date referenced or specified in Section 5(c) of this grant and notification
agreement if the Participant has not by then agreed to be bound by the POE
Agreement. In the case of any other grant, this grant is null and void if the
Participant has not by the date immediately preceding the Grant Date agreed to
be bound by the POE Agreement. For the avoidance of doubt, the Participant’s
failure to accept the Award Agreement shall not affect his or her continuing
obligations under any other agreement between the Company and the Participant.

 

16. Governing Law. The Award Agreement shall be legally binding and shall be
executed and construed and its provisions enforced and administered in
accordance with the laws of the State of Minnesota.

 

EXHIBIT A—Award Rules
To Travelers’ Restricted Stock Unit Award Notification and Agreement

 

When you leave the Company

 

References to “you” or “your” are to the Participant. “Termination date” is
defined in Section 7(a) of the Award Agreement and means the date of the
conclusion of your employment with the Travelers Group (whether voluntary or
involuntary) as reflected on the books and records of the Travelers Group.

 

If you terminate your employment or if there is a break in your employment, your
Award may be cancelled before the Vesting Date and the vesting and settlement of
your Award may be affected.

 

The provisions in the chart below apply to Awards granted under the Plan.
Special rules apply for vesting and settlement of your Award in cases of
termination of employment if you satisfy certain age and years of service
requirements (“Retirement Rule”), as set forth in “Retirement Rule” below.

 

If You:

 

Here’s What Happens to Your Award:

Resign (but do not meet the Retirement Rule)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled effective on the Termination Date.

 

 

 

Become disabled (as defined under the Company’s applicable long-term disability
plan)

 

During the first 9 months of approved long-term disability leave and until your
employment is terminated following such leave, outstanding restricted stock unit
Awards will continue to vest on schedule. Your approved long-term disability
leave does not commence until you have completed your approved short-term
disability leave (generally 13 weeks). Upon the Termination Date after your
disability leave period ends (which occurs 9 months after your transition to
long-term disability or your transition to unpaid leave if you do not have
long-term disability coverage under the long-term disability component of the
Travelers disability program), all outstanding restricted stock unit Awards will
vest immediately.

 

Shares will be distributed to you as soon as practical after the Termination
Date. However, if you are considered a “specified employee” under the tax laws
(which generally includes the top 50 officers ranked by included compensation),
your restricted stock unit Awards will vest upon your Termination Date, but
shares of Common Stock will not be issued and distributed to you until six
months following your Termination Date or, if earlier, on the originally
scheduled vesting date for the restricted stock unit Awards.

 

 

 

Take an approved personal leave of absence

 

The vesting of outstanding restricted stock unit Awards will continue during the
first three months of an approved personal leave of absence. Once the approved
leave of absence exceeds three months, vesting is suspended until you return to
work and remain actively employed for 30 calendar days, after which time vesting
will be restored retroactively. If you terminate employment during the leave for
any reason, the termination of employment provisions will apply. If leave
exceeds one year, all restricted stock unit Awards will be cancelled.

 

4

--------------------------------------------------------------------------------


 

Are on an approved family leave, medical leave, dependent care leave, military
leave, or other statutory leave of absence

 

Outstanding unvested restricted stock unit Awards will continue to vest while
you are on an approved leave.

 

 

 

Die while you are employed or following employment while your Award is
outstanding

 

Outstanding unvested restricted stock unit Awards will vest immediately and the
shares will be issued and distributed to your estate as soon as practical
thereafter.

 

 

 

Are terminated involuntarily for gross misconduct or for cause*

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled on the Termination Date.

 

 

 

Are terminated involuntarily other than for gross misconduct or for cause
(including under the Company’s applicable separation pay plan or any successor
or comparable arrangement)

 

Vesting stops and all outstanding unvested restricted stock unit Awards are
cancelled on the Termination Date.

 

 

 

While employed and at any time during the Restricted Period, breach the
Non-Solicitation Conditions and/or the POE Agreement

 

As set forth in Section 8 of the Award Agreement, in addition to all rights and
remedies available to the Company at law and in equity (including the above
rights and remedies relating to involuntary termination), you will immediately
forfeit any award to you under the Award Agreement that has not yet been paid,
exercised or vested. The Company may also recapture from you any and all
compensatory value that you received for the last 12 months of your employment
and through the end of the Restricted Period from any such award (including the
amount of any cash payment made to you upon settlement of the Award, and/or the
amount included as compensation in your taxable income upon settlement of the
Award). You will promptly pay the full amount due upon demand, in the form of
cash or shares of Common Stock at current fair market value.

 

--------------------------------------------------------------------------------

*   The Committee, in its sole discretion, determines what constitutes “gross
misconduct” and “cause”.

 

Retirement Rule

 

If, as of your Termination Date, you are at least (i) age 65, (ii) age 62 with
one or more full years of service, or (iii) age 55 with 10 or more full years of
service, then you meet the “Retirement Rule.” If you are terminated under the
Company’s applicable separation pay plan or any successor or comparable
arrangement, if any, your Termination Date for purposes of determining whether
you qualify under the Retirement Rule is your last day of active employment with
the Company.

 

The Retirement Rule does not apply if you were involuntarily terminated for
gross misconduct or for cause. If you retire and do not meet the Retirement
Rule, you will be considered to have resigned.

 

If you are terminated under the Company’s applicable separation pay plan or
successor or comparable arrangement, if any, your Termination Date for purposes
of determining whether you qualify under the Retirement Rule is your last day of
active employment with the Company.

 

If you:

 

 

Meet the Retirement Rule

 

Your restricted stock unit Award Shares will be multiplied by a fraction, the
numerator of which is the number of days from the Grant Date to the Termination
Date, and the denominator of which is the number of days in the original vesting
period for the restricted stock unit Award. At your retirement, any Award Shares
in excess of that amount determined under the immediately preceding sentence
will be forfeited and cancelled.

 

The restricted stock unit Award Shares that you retain will continue to vest and
the shares will be issued and distributed to you upon the Vesting Date for the
Award, provided that, during the period prior to the Vesting Date, you do not
engage in any activities that compete with the business operations of the
Travelers Group, including, but not limited to, working for another insurance
company engaged in the property casualty insurance business as either an
employee or independent contractor. You are not subject to this non-compete
provision if you are terminated involuntarily, or if you are employed in any
state where state law prohibits such non-compete provisions, but you remain
subject to Sections 7 and 8 of the Award Agreement, and the POE Agreement.

 

If you meet the Retirement Rule and are terminated involuntarily, the restricted
stock unit Awards that you retain (as determined using the proration fraction
set forth above) generally will be distributed as soon as practicable following
your Termination Date. However, if you are considered a “specified employee”
under

 

5

--------------------------------------------------------------------------------


 

 

 

the tax laws (which generally includes the top 50 officers ranked by included
compensation) and you are terminated involuntarily, the shares of Common Stock
represented by your retained restricted stock unit Awards will not be issued and
distributed to you until six months following your Termination Date or, if
earlier, on the originally scheduled Vesting Date for the Award, provided you
comply with the non-compete requirement during that delayed period, unless you
are employed in a state where state law prohibits such non-compete requirement.

 

When called for under the above rules, you will be required to certify to the
Company that you have not engaged in any activities that compete with the
business operations of the Travelers Group since your Termination Date. You may
be required to provide the Company with other evidence of your compliance with
the Retirement Rule as the Company may require.

 

6

--------------------------------------------------------------------------------
